Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
FINAL ACTION
This action is in response to amendment filed on 5/27/2022. Claims 1, 6 and 16 are amended. Claims 5 and 18 are cancelled. Claims 1-4, 6-17, 19 and 20 are pending.
Response to Arguments
Examiner’s Remarks -Specification Objection (Title)
	The examiner withdraws the objection to applicant’s specification in view of applicant’s title amendment.
Examiner’s Remarks - 35 USC § 103
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tripathi et al. (US Patent Publication No. 2014/0002015 and Tripathi hereinafter) in view of Razavi (US Patent Publication No. 2008/0033609)

As to claims 1 and 16, Tripathi teaches a system, comprising: a plurality of network computers communicatively coupled to a gateway computer and one another via a local network in a vehicle,
wherein each of the plurality of network computers comprise (i.e., …teaches in par. 0095 the following: “such as servers 816 or a remote user device 820 via network 818…”): 
one or more processors (i.e., …teaches in par. 0107 the following: “implemented or performed with a general purpose processor, a Digital Signal Processor (DSP), an Application Specific Integrated Circuit (ASIC), a Field Programmable Gate Array (FPGA) or other programmable logic device, discrete gate or transistor logic, discrete hardware components, or any combination thereof designed to perform the functions described herein. A general purpose processor may be a microprocessor, but in the alternative, the processor may be any conventional processor, controller, microcontroller, or state machine. A processor may also be implemented as a combination of computing devices, e.g., a combination of a DSP and a microprocessor, a plurality of microprocessors, one or more microprocessors in conjunction with a DSP core, or any other such configuration.”); 
and memory storing first instructions executable by the one or more processors (i.e., …teaches in par. 0108 the following: “A software module may reside in Random Access Memory (RAM), flash memory, Read Only Memory (ROM), Electrically Programmable ROM (EPROM), Electrically Erasable Programmable ROM (EEPROM), registers, hard disk, a removable disk, a CD ROM”), the first instructions comprising to: 
receive, via the local network, a security message from the gateway computer that identifies a current mode of the vehicle (i.e. …teaches in par. 0080 the following: “the VCU may send its unique ID and status to the BCU using a VCU Status message (not shown). Upon receipt of the VCU Status message, the BCU may update the Charging System status (e.g., "vehicle connected") and store the VCU ID and may also update the VCU status” ...Vehicle Charging Unit (VCU)), 
wherein the current mode is indicative of a vehicle state (i.e. …teaches in par.0082 the following: “the VCU has requested that the power be shut down”. Vehicle is fully charged and therefore the VCU request power shut down.); 
store the current mode (teaches in par. 0085 the following: “The Charging Station may also update the status of the BCU and the VCU based on the received status messages”); 
receive a data message (i.e., …teaches in par. 0080 the following: “BCU may also transmit the status of the BCU and the last status of Charging system to the VCU.”). 

 Tripathi does not expressly teach:
and based on a combination of at least the current mode and a type of the data message being one of one of a read-out only type or a non-read-out only type, determine whether to accept the data message.
In this instance the examiner notes the teachings of prior art reference Razavi. 
Razavi illustrates in figure 6, figure element(s) 65, 66, 69, determining to accept a message based on engine On/OFF and type of message command (Log On/OFF). When LOG FLAG is ON and Engine NOT ON (i.e., step 69), the system goes to Power SAVING MODE. No read. Based on the current mode of the vehicle (i.e., engine ON or OFF) and type of message (i.e., LOG ON/OFF) a determination will be made to carryout (i.e., accept the message) instructions in the message. In this instance it’s either logging (i.e., read) or not logging (i.e. read). When engine is ON and LOG FLAG is ON, read is conducted (i.e., accepted). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teachings of Tripathi with the teachings of Razavi by having their vehicle system comprise controlled data acquisition. One would have been motivated to do so to provide a simple and effective means to provide system security, wherein the controlled data acquisition helps limit system intrusions and makes it easier to ensure system integrity in a vehicle production environment.

As to claim 2, the system of Tripathi and Razavi as applied to claim 1 above teaches vehicle messaging, specifically Tripathi teaches a system of claim 1, wherein the current mode is one of a plurality of predetermined modes (i.e., …Figure 10 and 11 notes a plurality of modes).

As to claim 3, the system of Tripathi and Razavi as applied to claim 1 above teaches vehicle messaging, specifically Tripathi teaches a system of claim 1, wherein the data message is received either via the local network or from an out-of-local-network computer (i.e., … teaches in par. 0076 the following: “and a network connection to a remote server or group of servers.”).

As to claims 4 and 17, the system of Tripathi and Razavi as applied to claim 1 above teaches vehicle messaging, specifically Tripathi teaches a system of claim 1, wherein a communication device is communicatively coupled to local network via a diagnostic port (i.e., …illustrates in figure 1 port connection conveying diagnostic messages…further teaches in par. 0079 the following: “The particular operational status (e.g., no error or specific fault) may be conveyed with an appropriate diagnostic code as part of the message.”.).

5. (Canceled)

As to claim 6, the system of Tripathi and Razavi as applied to claim 1 above teaches vehicle messaging, specifically Tripathi teaches a system of claim 1, wherein the type of the data message is one of: 
a diagnostic (any) type, an operational (any) type, an on-vehicle telematics protocol (OVTP) (any) type, a network management (any) type, a diagnostic read-out only type, a diagnostic all-except read-out only type, a new program key type, an operational read-out only type, an operational all-except read-out only type, an OTVP read-out only type, an OTVP all- except read-out only type, a network management read-out only type, a network management all-except read-out only type, a diagnostic predetermined use case type, or a diagnostic all-except predetermined use case type (i.e. …The phrase, “one of”, is alternative language. The alternative languages places the above limitation in alterative form. The alternative form of, “diagnostic (any) type”, is taught in par. 79 of Tripathi, (“The particular operational status (e.g., no error or specific fault) may be conveyed with an appropriate diagnostic code as part of the message.”)).

As to claim 7, the system of Tripathi and Razavi as applied to claim 1 above teaches vehicle messaging, specifically Tripathi teaches a system of claim 5, wherein the first instructions further comprise to accept the data message when the type is one of a diagnostic (any) type, a diagnostic read-out only type, a new program key type, or a diagnostic predetermined use case type regardless of the current mode (i.e. …The phrase, “one of”, is alternative language. The alternative language places the above limitation in alterative form. The alternative form of, “diagnostic (any) type”, is taught in par. 79 of Tripathi, (“The particular operational status (e.g., no error or specific fault) may be conveyed with an appropriate diagnostic code as part of the message.”)).

As to claims 8 and 19, the system of Tripathi and Razavi as applied to claim 1 above teaches vehicle messaging, specifically Tripathi teaches a system of claim 1, wherein the vehicle state is one of: vehicle is stationary and vehicle power is ON; vehicle is moving and vehicle power is ON; or vehicle is stationary and power is OFF (i.e. …The phrase, “one of”, is alternative language. The alternative language places the above limitation in alterative form. The alternative form of, “vehicle is stationary and vehicle power is ON” is taught in par. 79 of Tripathi, (“a "Start Power"”). Start power is sent once the vehicle is connected (i.e., stationary and on)).

As to claims 9 and 20, the system of Tripathi and Razavi as applied to claim 1 above teaches vehicle messaging, specifically Tripathi teaches a system of claim 1, wherein the vehicle state is one of: a grace period state or an in-motion state wherein the vehicle is in motion and a predetermined assembly-line tool or a predetermined vehicle dealership tool is permitted to communicate with at least one of the plurality of network computers (i.e. …The phrase, “one of”, is alternative language. The alternative language places the above limitation in alterative form. The alternative form of, “grace period state” is taught in figure 11, (“WATING…”)).

As to claim 10, the system of Tripathi and Razavi as applied to claim 1 above teaches vehicle messaging, specifically Tripathi teaches a system of claim 1, wherein receiving the data message comprises to: read a header or footer of the data message (i.e., …teaches in par. 0092 the following: “the Vehicle Control Unit (VCU) may detect the Base Charging Unit (BCU) and establish a communication link with the BCU in order to transfer data therebetween using a communications protocol (e.g., Bluetooth, WiFi, etc.). In some aspects, a Generic Access Profile (GAP) may be used by the VCU and the BCU for the discovery and establishment of a communication link between them. The VCU and the BCU involved in establishing a communication link can take a generic notation. In some aspects, the BCU may be a slave unit and may transmit a beacon and the VCU may be a master and may attempt to connect to the BCU in response to receiving the beacon. In this case, the VCU may initiate the establishment of the physical communication link after receiving the beacon. The initiator (VCU) and the acceptor (BCU) may operate the generic procedures according to GAP profile.…”).

As to claim 11, the system of Tripathi and Razavi as applied to claim 1 above teaches vehicle messaging, specifically Tripathi teaches a system of claim 1, wherein determining to accept the data message comprises to: read a payload of the data message, store at least a portion of the payload message, execute data stored in the payload of the data message, or a combination thereof (i.e. …teaches in par. 0092 the following: “the Vehicle Control Unit (VCU) may detect the Base Charging Unit (BCU) and establish a communication link with the BCU in order to transfer data therebetween using a communications protocol (e.g., Bluetooth, WiFi, etc.). In some aspects, a Generic Access Profile (GAP) may be used by the VCU and the BCU for the discovery and establishment of a communication link between them. The VCU and the BCU involved in establishing a communication link can take a generic notation. In some aspects, the BCU may be a slave unit and may transmit a beacon and the VCU may be a master and may attempt to connect to the BCU in response to receiving the beacon. In this case, the VCU may initiate the establishment of the physical communication link after receiving the beacon. The initiator (VCU) and the acceptor (BCU) may operate the generic procedures according to GAP profile”. The beacon message will contain identification information for determining acceptance.).

As to claim 12, the system of Tripathi and Razavi as applied to claim 1 above teaches vehicle messaging, specifically Tripathi teaches a system of claim 1, wherein determining whether to accept the data message further is based on a type of the data message (i.e. …teaches in par. 0078 the following: “Upon initiation of the charging cycle, the BCU is in a Setup state 902. FIG. 10 illustrates an example of the Setup state 902 and the Waiting (No Connection) state 904, and an example of messages exchanged between the BCU and the charging station in the Setup and Waiting (No Connection) states. The BCU enters the Setup state 902 upon being powered up (e.g., upon initiation of the charging cycle).”), 
wherein the first instructions further comprise to: determine that the current mode indicates that the vehicle is stationary and that vehicle power is ON (i.e. …teaches in par. 080 the following: “Upon receipt of the VCU Status message, the BCU may update the Charging System status (e.g., "vehicle connected") and store the VCU ID and may also update the VCU status.” . The vehicle is stationary and ON for connection and communicate.); 
determine that the type is a diagnostic (any) type, an operational (any) type, an on-board telematics protocol (OTVP) (any) type, or a network management (any) type(i.e. …The phrase, “one of”, is alternative language. The alternative languages places the above limitation in alterative form. The alternative form of, “diagnostic (any) type” is taught in par. 79 of Tripathi, (“The particular operational status (e.g., no error or specific fault) may be conveyed with an appropriate diagnostic code as part of the message.”)); 
and then accept the data message (i.e., …teaches in par. 0080 the following: “The BCU may also transmit the status of the BCU and the last status of Charging system to the VCU. In the Waiting (Connection Established) state 906, the BCU may also transmit a Charging System Status message 1102 to the Charging Station indicating the Charging Status (e.g., "Vehicle Connected" or "Waiting Connected") and receive a Charging Station Status message 1104 from the Charging Station indicating the updated status of the Charging Station. Upon completion of exchange of status messages between the BCU and Charging Station, if it is determined that there are no faults or errors, the BCU may send a "Start Power" message 1106 to the Charging Station. Upon receipt of the "Start Power" message, the Charging Station may send a Charging Station Status message 1108 back to the BCU indicating that the Charging Station Power State has been changed to "delivering power" and that the message has been successfully received.”).

As to claim 13, the system of Tripathi and Razavi as applied to claim 1 above teaches vehicle messaging, specifically Tripathi teaches a system of claim 1, further comprising the gateway computer (i.e. …teaches in par. 0080 the following: “Once the network connection is established, the VCU may send its unique ID and status to the BCU using a VCU Status message (not shown). Upon receipt of the VCU Status message, the BCU may update the Charging System status (e.g., "vehicle connected") and store the VCU ID and may also update the VCU status.”.), wherein the gateway computer comprises: 
one or more second processors (figure 1…illustrates multiple devices with memory and processors); 
and second memory storing second instructions executable by the one or more second processors (figure 1…illustrates multiple devices with memory and processors), the second instructions comprising to: 
receive at least one indication regarding whether the vehicle is stationary or moving and whether vehicle power is ON or OFF (i.e. …teaches in par. 080 the following: “Upon receipt of the VCU Status message, the BCU may update the Charging System status (e.g., "vehicle connected") and store the VCU ID and may also update the VCU status.” . The vehicle is stationary and ON for connection and communicate.); 
determine the current mode based on the at least one indication (i.e. …teaches in par. 0080 the following: “the BCU may update the Charging System status (e.g., "vehicle connected") and store the VCU ID and may also update the VCU status.”.  Current mode is connected.); 
and provide, to the plurality of network computers, the security message which includes the current mode (i.e. …teaches in par. 0080 the following: “the BCU may update the Charging System status (e.g., "vehicle connected") and store the VCU ID and may also update the VCU status.”.  Current mode is connected.).

As to claim 14, the system of Tripathi and Razavi as applied to claim 1 above teaches vehicle messaging, specifically Tripathi teaches a system of claim 13, wherein the second instructions further comprise to: receive the data message from a communication device (i.e., …figure 1 illustrates messaging); 
and pass-through the data message to the plurality of network computers (figure 1 illustrates a network of computers).

As to claim 15, the system of Tripathi and Razavi as applied to claim 1 above teaches vehicle messaging, specifically Tripathi teaches a system of claim 14, wherein the second instructions further comprise to: before passing-through the data message (i.e. ….teaches in par. 0080 the following: “Once the network connection is established, the VCU may send its unique ID and status to the BCU using a VCU Status message (not shown). Upon receipt of the VCU Status message, the BCU may update the Charging System status (e.g., "vehicle connected") and store the VCU ID and may also update the VCU status. The BCU may also transmit the status of the BCU and the last status of Charging system to the VCU”.), scan the data messages using a firewall program stored in second memory of the gateway computer (i.e. ….teaches in par. 0080 the following: “Once the network connection is established, the VCU may send its unique ID and status to the BCU using a VCU Status message (not shown). Upon receipt of the VCU Status message, the BCU may update the Charging System status (e.g., "vehicle connected") and store the VCU ID and may also update the VCU status. The BCU may also transmit the status of the BCU and the last status of Charging system to the VCU”.).

18. (Canceled)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN F WRIGHT whose telephone number is (571)270-3826.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN F WRIGHT/Examiner, Art Unit 2497